DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 1/11/2022.   The Applicant's remarks have been entered and considered.
Claims 6 and 14-17 are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species 3 (FIG. 11) in the reply filed on 1/11/2022 is acknowledged.
Claims 6 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim.  Claims 14-17 are designated nonelected by the Applicant.  In addition, claim 6 is withdrawn as being directed to the nonelected species (species 4, 5) reciting “a surface area of the ferrite magnet among the plurality of magnets is greater than a surface area of any other magnet among the plurality of magnets” which is shown in FIG. 13A,13B.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2008/0197719, hereinafter Nakagawa).
As to claim 1, Nakagawa shows (FIG. 52):


    PNG
    media_image1.png
    662
    772
    media_image1.png
    Greyscale

A linear motor comprising: 
a stator 412 that defines an axial space; 
a coil 415 located at the stator 412; 
a mover 413 located in the axial space and configured to reciprocate relative to the stator 412 along a reciprocating direction AX; and 
at least one magnet 414 fixed to the stator 412 (linear actuator para[0402], yoke 412 is also referred to as a stator para[0354], ).
Nakagawa does not show wherein a first length of the magnet in a first direction that intersects the reciprocating direction is greater than a second length of the magnet in a second direction corresponding to the reciprocating direction.
Nakagawa suggests wherein a first length of the magnet 414 in a first direction R that intersects the reciprocating direction AX is greater than a second length of the magnet 414 in a second direction AX corresponding to the reciprocating direction AX.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet 414 of Nakagawa to have a first length of the magnet 414 in a first direction R that intersects the reciprocating direction AX is greater than a second length of the magnet 414 in a second direction AX corresponding to the reciprocating direction AX as taught by Nakagawa, for the advantageous benefit of greater thrust applied to the mover 413 as taught by Nakagawa (movable element 13,413; twenty-first embodiment plural sets of permanent magnet 414 and pair of outer magnetic poles 422,423 result in greater thrust para[0407]).
As to claim 2/1, Nakagawa was discussed above with respect to claim 1, and Nakagawa further shows (FIG. 52 above) the magnet 414 is inserted into an insertion groove 422G, 423G defined at the stator 412 to be fixed to the stator 412 (para[0403]).
As to claim 3/2/1, Nakagawa was discussed above with respect to claim 1, and Nakagawa further shows (FIG. 52 above) the mover 413 has a first side 432A and a second side 432B that is opposite to the first side 432A with respect to the coil 415 along the reciprocating direction AX, and 
wherein the magnet 414 is located at a position of the stator 412 corresponding to at least one of the first side 432A of the mover 413 or the second side 432B of the mover 413 (iron member 432 para[0366]).
As to claim 4/1, Nakagawa was discussed above with respect to claim 1, and Nakagawa further shows the magnet 414 is entirely made of a ferrite magnet 414 (para[0375]).
As to claim 5/1, Nakagawa was discussed above with respect to claim 1, and Nakagawa further shows (FIG. 52 above) the magnet 414 comprises a plurality of magnets 414, and 
wherein one or more of the plurality of magnets 414 comprise a ferrite magnet 414 (magnets 414 on either side of the coil 415, the magnets 414 are ferrite para[0375]).

As to claim 10/1, Nakagawa was discussed above with respect to claim 1, and Nakagawa further shows (FIG. 52 above) wherein the stator 412 comprises: 
a first yoke 417 that defines an axial magnetic path along the second direction AX corresponding to an axial direction AX of the stator 412; 
a second yoke 422 located at a first side of the first yoke 417 in the second direction AX; and 
a third yoke 423 located at a second side of the first yoke 417 in the second direction AX, each of the second yoke 422 and the third yoke 423 defining a radial magnetic path in the first direction R corresponding to a radial direction R of the stator 412, 
wherein the magnet 414 comprises a plurality of magnets 414, 
wherein the second yoke 422 defines a first insertion groove 422G that extends in the first direction R and that receives one of the plurality of magnets 414, and 
wherein the third yoke 423 defines a second insertion groove 423G that extends in the first direction R and that receives one of the plurality of magnets 414 (the second and third yokes 421,423 extend in the radial direction R and hold the magnets 414 in the grooves 422G,423G).
As to claim 11/10/1, Nakagawa was discussed above with respect to claim 10, and Nakagawa further shows (FIG. 52 above) wherein the first insertion groove 422G is positioned at a center portion of the second yoke 422 in the second direction AX, and
wherein the second insertion groove 423G is positioned at a center portion of the third yoke 423 in the second direction AX.
As to claim 13/1, Nakagawa was discussed above with respect to claim 1, and Nakagawa further shows (FIG. 52 above) wherein the mover 413 comprises a magnetic substance core 432 that is different from a permanent magnet (iron member 432 para[0366]).
Nakagawa does not show wherein a length of the magnetic substance core in the second direction is greater than a length of the magnet in the second direction.
Nakagawa suggests (FIG. 52 above) wherein a length of the magnetic substance core 432 in the second direction AX is greater than a length of the magnet 414 in the second direction AX.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mover 413 of Nakagawa to have wherein a length of the magnetic substance core 432 in the second direction AX is greater than a length of the magnet 414 in the second direction AX as taught by Nakagawa, for the advantageous benefit of greater thrust applied to the mover 413 as taught by Nakagawa (twenty-first embodiment plural sets of permanent magnet 414 and pair of outer magnetic poles 422,423 result in greater thrust para[0407]).
As to claim 18/1, Nakagawa was discussed above with respect to claim 1, and Nakagawa further shows (FIG. 52 above) wherein the stator 412 comprises an inner stator 419,420 and an outer stator 417 located radially outward of the inner stator 419,420, and 
wherein the outer stator 417 is spaced apart from the inner stator 419,420 to define the axial space that receives the mover 413 (yoke 412 is also referred to as a stator para[0354], para[0355]).
As to claim 19/18/1, Nakagawa was discussed above with respect to claim 1, and Nakagawa further shows (FIG. 52 above) wherein the outer stator 417 defines an insertion groove 422G,423G that receives the magnet 414 and that extends through the outer stator 417 in the first direction R.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2008/0197719, hereinafter Nakagawa) in view of Meckling (US 4,023,057 A).
As to claim 7/1, Nakagawa was discussed above with respect to claim 1 except for the magnet comprises a plurality of magnets positioned at one side of the coil in the second direction.
Meckling shows (FIG. 8,9) the magnet comprises a plurality of magnets 81 (col.9:18 to col.10:12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet 414 of Nakagawa to have the magnet 414 comprises a plurality of magnets 81 positioned at one side of the coil 415 in the second direction as taught by Meckling, for the advantageous benefit of improved flux density as taught by Meckling (col.10:3-10). 
As to claim 8/7/1, Nakagawa in view of Meckling was discussed above with respect to claim 7 except for the plurality of magnets are spaced apart from each other in the second direction by a predetermined distance.
Meckling shows (FIG. 8,9) the plurality of magnets 81 are spaced apart from each other in the second direction by a predetermined distance (by spacers 80 col.9:18 to col.10:12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet 414 of Nakagawa to have the plurality of magnets 81 are spaced apart from each other in the second direction by a predetermined distance as taught by Meckling, for the advantageous benefit of improved flux density as taught by Meckling (col.10:3-10).
As to claim 9/7/1, Nakagawa in view of Meckling was discussed above with respect to claim 7 except for the plurality of magnets are arranged in the first direction.
Meckling shows (FIG. 8,9) the plurality of magnets 81 are arranged in a direction (col.9:18 to col.10:12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet 414 of Nakagawa to have the plurality of magnets 81 are arranged in the first direction as taught by Meckling, for the advantageous benefit of greater thrust applied to the mover 413 as taught by Nakagawa (movable element 13,413; twenty-first embodiment plural sets of permanent magnet 414 and pair of outer magnetic poles 422,423 result in greater thrust para[0407], magnets 81 of Meckling arranged in same orientation as magnet 414 of Nakagawa).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ki (US 2017/0016436) in view of Nakagawa et al. (US 2008/0197719, hereinafter Nakagawa).
As to claim 20, Ki shows (FIG. 5) A linear compressor (reciprocating compressor para[0045]) comprising: 
a compression unit comprising a cylinder 141 configured to receive refrigerant and a piston 142 located in the cylinder 141 and configured to reciprocate in the cylinder 141, the compression unit being configured to compress the refrigerant based on the piston 142 reciprocating in the cylinder 141; and 
a driving unit 130 configured to cause the piston 142 to reciprocate in the cylinder 141, the driving unit 130 comprising: 
a stator 131 that defines an axial space (surrounding the mover 132); 
a coil 135 located at the stator 131; 
a mover 132 located in the axial space and coupled to the piston 142, the mover 132 being configured to reciprocate relative to the stator 131 along a reciprocating direction (backward/forward direction, para[0057],[0068]).
Ki does not show:
at least one magnet fixed to the stator; and
wherein a first length of the magnet in a first direction that intersects the reciprocating direction is greater than a second length of the magnet in a second direction corresponding to the reciprocating direction.
As to the first bullet, Nakagawa shows (FIG. 52 above) at least one magnet 414 fixed to the stator 412 (yoke 412 is also referred to as a stator para[0354]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 131 of Ki to have at least one magnet 414 fixed to the stator 131 as taught by Nakagawa, for the advantageous benefit of greater thrust applied to the mover 132 as taught by Nakagawa (twenty-first embodiment plural sets of permanent magnet 414 and pair of outer magnetic poles 422,423 result in greater thrust para[0407]).
As to the second bullet, Nakagawa suggests wherein a first length of the magnet 414 in a first direction R that intersects the reciprocating direction AX is greater than a second length of the magnet 414 in a second direction AX corresponding to the reciprocating direction AX.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet 414 of Ki in view of Nakagawa to have a first length of the magnet 414 in a first direction R that intersects the reciprocating direction AX is greater than a second length of the magnet 414 in a second direction AX corresponding to the reciprocating direction AX as taught by Nakagawa, for the advantageous benefit of greater thrust applied to the mover 413 as taught by Nakagawa (twenty-first embodiment plural sets of permanent magnet 414 and pair of outer magnetic poles 422,423 result in greater thrust para[0407]).


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter of claim 12 is the inclusion of the limitation of a cross-sectional area of a portion of the second yoke or the third yoke is larger than or equal to a cross-sectional area of the first yoke which is not found in or suggested by the prior art references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832